 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibti 10.1

 
OPTION AGREEMENT


This Option Agreement (“Agreement”) is made as of March___, 2014 (“Effective
Date”) by and between Ayer Special Situations Fund I ("Ayer ") and TapImmune
Inc., a Nevada corporation ("TapImmune"). Ayer and TapImmune shall sometimes be
referred herein to individually as a “Party” and collectively as the “Parties”.




WHEREAS, Ayer has entered into a Technology Option Agreement with Mayo
Foundation for Medical Education and Research (“Mayo”), dated __________________
(a copy of which is attached as Exhibit 1, the “Technology Option Agreement”),
under which Mayo has granted Ayer an exclusive, worldwide option to become an
exclusive licensee of Mayo’s rights to the Technology (as defined in the
Technology Option Agreement);


WHEREAS, TapImmune desires to acquire an exclusive option (the “Option”) to have
Ayer assign its rights and obligations under the Technology Option Agreement
between Mayo and Ayer (the “Assignment”); and


WHEREAS, Ayer is willing to grant TapImmune the Option.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants set
forth herein, the Parties hereto agree as follows:




Article 1
Option


1.1           Ayer hereby grants, and TapImmune hereby acquires, the Option.


1.2           TapImmune can exercise the Option within 150 days of the Effective
Date (“Due Date”).
 
1.3           As compensation for the Option provided to TapImmune by Ayer under
this Agreement, within five business days of the Effective Date, TapImmune will
issue to Ayer a share purchase warrant to purchase One Hundred Thousand
(100,000) shares of TapImmune’s common stock at a price of $4.00 per share for a
five year term, which warrants shall substantially be in the for attached as
Exhibit 2.




 
Ayer/TapImmune Option Agreement Page 1 of 5

--------------------------------------------------------------------------------

 


1.4           If TapImmune exercises the Option and the Assignment is completed,
within 5 business days of the date of the completion of the Assignment,
TapImmune shall pay as additional compensation:


(i)           at Ayer’s sole option, (a) a share purchase warrant to purchase
One Hundred Thousand (100,000) shares of TapImmune common stock at a price of
$4.00 per share for a five-year term (such warrants to substantially be in the
form attached as Exhibit 2) or (b) grant to Ayer a on all Licensed Products, as
defined in the Mayo-Ayer Technology Option Agreement, equal to 25% of the
royalties that Mayo is to receive under the license agreement entered into under
Section 2.4 of the Mayo-Ayer Technology Option Agreement.  The royalty
definition and calculation shall be identical to (and in addition to) that in
the Technology Option Agreement and payments due under royalties shall be paid
concurrent with any royalties paid to Mayo.  In the event additional agreements
or approvals need to be executed in order to pay Ayer its royalty, TapImmune
shall use commercially reasonable efforts to complete and approve any such
agreements or approvals ; and


(ii)           an amount equal to all payments made by Ayer to Mayo under
Section 2.3 of the Mayo-Ayer Technology Option Agreement in, at Ayer’s sole
option, either (a) cash or (b) an amount equal to all payments made by Ayer to
Mayo under Section 2.3 shares of unregistered TapImmune common stock equal to
such amount divided by $4.00.



Article 2
Representations, Warranties and Covenants


2.1           TapImmune represents, warrants and covenants to Ayer:


(i)           this Agreement and the actions to be undertaken by TapImmune
hereunder (including the issuance of the warrants and the shares of common stock
underlying the warrants set out in Section 1.3.1 and the shares set out in
section 1.3.2) have been duly authorized by TapImmune’s board of directors and,
the securities to be issued hereunder, when issued pursuant to the terms of this
Agreement, shall be validly issued;


2.2           Ayer represents, warrants and covenants to TapImmune:


(i)           this Agreement and the actions to be undertaken by Ayer hereunder
(including the Assignment) have been duly authorized by Ayer’s Managing Member;


(ii)           Ayer will use commercially reasonable efforts to have Mayo
consent to the Assignment and will take commercially reasonable efforts required
to effectuate the Assignment; and




 
Ayer/TapImmune Option Agreement Page 2 of 5

--------------------------------------------------------------------------------

 


Article 3
Termination of this Agreement


3.1           This Agreement will only be terminated if (i) Ayer
receives  written notice from TapImmune declining to exercise the Option granted
under this Agreement or (ii) TapImmune’s failure to exercise the Option by the
end of the Due Date.


3.2           Material breach of any of the terms of this Agreement by a Party
to this Agreement, which if not cured by the Party in breach within thirty (30)
days of receiving a written notice from the other Party informing about such
material breach.


Article 4
Miscellaneous


4.1           Assignment: Neither this Agreement nor any of the rights or
obligations of either Party under the Agreement may be assigned by a Party
without the written consent of the other Party, not to be unreasonably withheld.
 

4.2           Survival:  The obligations of Sections 1.3 and 3 will survive the
expiration of this Agreement.


4.3           Waiver:  The failure of either Party to insist at any time upon
the strict observance or performance of any of the provisions of the Agreement,
or to exercise any right or remedy as provided in this Agreement, will not
impair any such right or remedy and will not be construed to be a waiver or
relinquishment. Furthermore, no waiver or any provision of this Agreement by
either Party will be construed as a waiver of any other provision or as a waiver
of the same provision at any subsequent time.


4.4           Entire Agreement: This Agreement constitutes the entire agreement
between the Parties and supersedes all prior or contemporaneous oral and written
agreements, proposals and discussions relating to the same subject matter. The
Agreement may be amended only in writing and signed by each of the Parties.


4.5           Integration: This Agreement may be executed in any number of
counterparts, each of which will be considered as an original and all of which
together will be deemed to be one and the same instrument.


4.6           Severability:  If any terms or conditions of this Agreement are or
become in conflict with the laws, regulations or court order of any jurisdiction
or any governmental entity having jurisdiction over the Parties, those terms and
conditions will be deemed automatically deleted in such jurisdiction(s) only,
and the remaining terms and conditions of this Agreement will remain in full
force and effect.


4.7           Independent Contractors:  The Parties are independent contractors,
and this Agreement does not create any agency, joint venture, partnership, or
any other joint relationship between the two.


4.8           Notices:  Any notice required to be given under this Agreement is
properly provided if in writing and sent to the Party at its address, facsimile
number or E-mail given below, or as otherwise designated by the Parties from
time to time in accordance with this provision, and duly given or made: (a) on
the date delivered in person; (b) on the date transmitted by facsimile or
E-mail, if confirmation is received; (c) three (3) days after deposit in the
mail if sent by certified U.S. mail postage prepaid, return receipt requested;
and (d) one day after deposit with a nationally recognized overnight carrier
service with charges prepaid.




 
Ayer/TapImmune Option Agreement Page 3 of 5

--------------------------------------------------------------------------------

 


Ayer Special Situations Fund I:
Ayer Capital Management, LP
616 Corporate Way, Suite 2-4931
Valley Cottage, NY 10989
Attention: Dr. Jay
Venkatesan:                                                      
E-mail:
jrv@ayercapital.com                                                      


TapImmune:


Dr. Glynn Wilson
1551 Eastlake Avenue East, Suite 100
Seattle, WA 98102


With a copy to:
Sanders Ortoli Vaughn-Flam Rosenstadt LLP
Attn: William S. Rosenstadt
501 Madison Avenue – 14th Floor
New York, NY 10022
wsr@sovrlaw.com


4.9           Governing Law:                                This Agreement and
its effects are subject to and will be construed and enforced in accordance with
the laws of the State of New York, without regard to its conflict of laws and
choice of law provisions.


[Signature Page Follows]


 
Ayer/TapImmune Option Agreement Page 4 of 5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of Ayer and TapImmune have caused this Agreement to be
executed on its behalf by its duly authorized representative as of the Effective
Date.


Ayer Special Situations Fund ITapImmune Inc.


By:        /s/ Jay Venkatesan                                        
Name:  Jay Venkatesan 
 
By:    /s/Glynn Wilson                           
Name: Glynn Wilson

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Ayer/TapImmune Option Agreement Page 5 of 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------